Case 2:16-cv-02525-MMD-NJK Document 401-3 Filed 03/19/21 Page 1 of 2

Exhibit B

Yahoo Finance screenshot showing the collapse
of Amarin’s stock price in the immediate
aftermath of the Judgment, dated March 31,
2020
N

a ee

Amarin Corporation pic (AMRN)

vv Add to watchlist
asdaaGs - NasdaqGS Real Time Price. Currency in USD

   

4.0000 -9.5800 (-70.54%) 4.06 +0.06 (1.50%)

Sit clase: March 31 4:00PM EDT Pre-Market: 7:06AM EDT

 

   

Oo
ic Summary Chart Conversations Statistics Historical Data —s Profile —_ Financials Analysis Options Holders —_ Sustainability
ea eeerar gt .
3
Previous Close 13.5800 Market Cap 1.445B 1D 5D 1M GM YTD 1Y 5Y Max | wad «” Full screen
Cc
o
Beta (SY
pen 4.1900 1.28 ity
“ Monthly)
Bid 4.03x29 PE Ratio (TTM) N/A 10.667
¥
Zk 4.05x388 EPS (TTM) -0.0700
Q 6.333
; , Apr 30, 2020 -
Say s Range 3.9500-4.3600 —_ Earnings Date May 07, 2020
wo
3.9500 - Forward
V
e Neek Range 26.1200 _ Dividend & Yield MANIA)
@olume 113,742,504 —_Ex-Dividend Date N/A SERRATE eee ere eee
10 AM 12 PM 02 PM 04 PM
: id m all ki
g. Volume 10,143,141 ly Target Est 21.09 Radial eee

Case 2:16
